BELCHER, Judge.
Appellant waived his right of trial by jury, entered a plea of guilty before the court to the offense of unlawfully possessing marihuana; and the court assessed his punishment at four years.
While two officers of the city of Houston were watching a cache consisting of a can and a plastic bag containing a green plant substance, the appellant stopped his car near-by, went to the cache, picked up the can and as he was returning to the car the officers apprehended him and took possession of the can and plastic bag.
The proof shows that the can and the plastic bag contained marijuana.
Appellant admits in his written statement introduced in evidence, without objection, that he and two others returned to the place where they had hidden a can and plastic bag containing marijuana and that he retrieved the can and was carrying it to the car when the officers stopped him.
Appellant did not testify or offer any evidence in his behalf.
The evidence is sufficient to support the conviction.
No reversible error appearing the judgment is affirmed.
Opinion approved by the Court.